IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DAVID V. JORDAN,                : No. 442 WAL 2018
                                :
               Petitioner       :
                                : Petition for Allowance of Appeal from
                                : the Order of the Commonwealth Court
           v.                   :
                                :
                                :
MICHAEL D. OVERMYER, THOMAS     :
MURIN, LIEUTENANT DIETRICK,     :
STEPHEN D. HAGGERTY, RAYMOND G. :
BURKHART, AND SERGEANT BARTOW, :
                                :
               Respondents      :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.